Title: William Watson: Notice of Franklin’s Experiments, 11 January 1750
From: Watson, William
To: 


William Watson: Notice of Franklin’s Experiments

   
   MS: The Royal Society; also copy: American Academy of Arts and Sciences


[January 11, 1750]
At the reading of this paper Mr. Watson took notice, that several of Mr. Franklin’s experiments were new and very curious; but, besides that Mr. Watson is not quite master of part of this gentleman’s reasoning, there are two things therein more particularly to be attended to: and these are, first, that when this gentleman in this paper mentions, that the Electricity is in the glass, he always means the accumulated electricity; as he in his former papers, which Mr. Watson has seen, is of opinion constantly that the Electrical power is originally furnished by, what have been hitherto called, the non electric substances applied to the glasses in rubbing them, and not from the glasses themselves. Secondly, he imagines, contrary to what Mr. Watson has laid before the Society and in which opinion he finds by what has been published Mr. Watson does persist, that in all the improvements of the experiment of Leyden the violence of the Shock is not owing to any accumulation of electric matter in the water or other non electrics made use of in that experiment, but that the shock is owing to the glass that contains this water or such like. To this Mr. Watson observed, that as yet he has seen no reason to alter or retract his former sentiments; and that he has frequently made an experiment, which in his opinion is very conclusive in determining this point. This experiment is, that if one person causes to be fully electrised a vial two thirds full of water, or other proper non electric matter, by means of a peice of wire connected with the prime conductor so as easily to be drawn out; if this person, he says, pours the water contained in this vial into a bason held in one hand of a second person supported by wax, who the instant of the pouring the water presents the finger of his other hand near some warm spirit of wine in the hand of a third person, there will ensue a snap, and the spirit will frequently be set on fire. This testifies the accumulation of electricity in the second person, which here he can receive by no other means than by the pouring of the water from the vial into the bason held in his hand. Now as the water only, and not the vial, touched the bason, the electricity, it must be presumed, came from the water.
Mr. Watson would further recommend to our worthy brother Mr. Collinson, in writing to his correspondent Mr. Franklin, to desire to know his success in attempting to kill a Turkey by the electrical strokes.
 Endorsed: Read at R. S. Janry 11. 1749[/50]. given a copy to Mr. Peter Collinson.